7 So. 3d 1129 (2009)
George Logan HARRIS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-1948.
District Court of Appeal of Florida, First District.
February 27, 2009.
Rehearing Denied April 23, 2009.
George Logan Harris, pro se, Appellant.
Bill McCollum, Attorney General, Kathleen Von Hoene, General Counsel, and Holly N. Simcox, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED for lack of jurisdiction. See Gaither v. McDonough, 968 So. 2d 57, 58 (Fla. 1st DCA 2007).
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.